802 F.2d 451Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ricky Ricardo HARRIS, Appellant,v.WARDEN, MARYLAND HOUSE OF CORRECTION, Appellee.
No. 85-6618.
United States Court of Appeals, Fourth Circuit.
Submitted June 13, 1986.Decided Oct. 1, 1986.

Ricky Ricardo Harris, appellant pro se.
Stephen H. Sachs, Attorney General, Valerie J. Smith, Assistant Attorney General, for appellee.
D.Md.
DISMISSED.
Before WIDENER, ERVIN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that an appeal from its order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 would be without merit.  Because the dispositive issues recently have been decided authoritatively, we grant leave to proceed in forma pauperis, deny a certificate of probable cause to appeal, dispense with oral argument, and dismiss the appeal on the reasoning of the district court.  Appellant's motions for summary judgiment and default judgiment are denied.  Harris v. Warden Maryland House of Correction, (C/A N-84-4240) E.D.MD.  July 19, 1985.


2
DISMISSED.